Exhibit 10.4

 

BOINGO WIRELESS, INC.

 

2011 EQUITY INCENTIVE PLAN

 

(AS ADOPTED EFFECTIVE UPON THE IPO DATE)

 

--------------------------------------------------------------------------------


 

BOINGO WIRELESS, INC.
2011 EQUITY INCENTIVE PLAN

 

ARTICLE 1.   INTRODUCTION.

 

The Board adopted the Plan to become effective on the IPO Date.  All share
numbers herein have been adjusted to reflect the five-for-one reverse split of
the Common Shares effected prior to the IPO Date.  The purpose of the Plan is to
promote the long-term success of the Company and the creation of stockholder
value by (a) encouraging Service Providers to focus on critical long-range
corporate objectives, (b) encouraging the attraction and retention of Service
Providers with exceptional qualifications and (c) linking Service Providers
directly to stockholder interests through increased stock ownership.  The Plan
seeks to achieve this purpose by providing for Awards in the form of Options
(which may constitute ISOs or NSOs), SARs, Restricted Shares, Stock Units and
Performance Cash Awards.

 

ARTICLE 2.   ADMINISTRATION.

 

2.1                               General.  The Plan may be administered by the
Board or one or more Committees.  Each Committee shall have the authority and be
responsible for such functions as have been assigned to it.

 

2.2                               Section 162(m).  To the extent an Award is
intended to qualify as “performance-based compensation” within the meaning of
Code Section 162(m), the Plan will be administered by a Committee of two or more
“outside directors” within the meaning of Code Section 162(m).

 

2.3                               Section 16.  To the extent desirable to
qualify transactions hereunder as exempt under Exchange Act Rule 16b-3, the
transactions contemplated hereunder will be approved by the entire Board or a
Committee of two or more “non-employee directors” within the meaning of
Rule 16b-3.

 

2.4                               Powers of Administrator.  Subject to the terms
of the Plan, and in the case of a Committee, subject to the specific duties
delegated to the Committee, the Committee shall have the authority to (a) select
the Service Providers who are to receive Awards under the Plan, (b) determine
the type, number, vesting requirements and other features and conditions of such
Awards, (c) determine whether and to what extent any Performance Goals have been
attained, (d) interpret the Plan and Awards granted under the Plan, (e) make,
amend and rescind rules relating to the Plan and Awards granted under the Plan,
including rules relating to sub-plans established for the purposes of satisfying
applicable foreign laws or for qualifying for favorable tax treatment under
applicable foreign laws, (f) impose such restrictions, conditions or limitations
as it determines appropriate as to the timing and manner of any resales by a
Participant of any Common Shares issued pursuant to an Award, including
restrictions under an insider trading policy and restrictions as to the use of a
specified brokerage firm for such resales, and (g) make all other decisions
relating to the operation of the Plan and Awards granted under the Plan.

 

--------------------------------------------------------------------------------


 

2.5                               Effect of Administrator’s Decisions.  The
Committee’s decisions, determinations and interpretations shall be final and
binding on all Participants and any other holders of Awards.

 

2.6                               Governing Law.  The Plan shall be governed by,
and construed in accordance with, the laws of the State of Delaware (except its
choice-of-law provisions).

 

ARTICLE 3.   SHARES AVAILABLE FOR GRANTS.

 

3.1                               Basic Limitation.  Common Shares issued
pursuant to the Plan may be authorized but unissued shares or treasury shares. 
The aggregate number of Common Shares issued under the Plan shall not exceed the
sum of (a) 4,000,000 Common Shares, plus (b) the additional Common Shares
described in Sections 3.2 and 3.3.  The number of Common Shares that are subject
to Awards outstanding at any time under the Plan may not exceed the number of
Common Shares that then remain available for issuance under the Plan.  The
numerical limitations in this Section 3.1 shall be subject to adjustment
pursuant to Article 9.

 

3.2                               Annual Increase in Shares.  As of the first
business day of each fiscal year of the Company during the term of the Plan,
commencing on January 1, 2012, the aggregate number of Common Shares that may be
issued under the Plan shall automatically increase by a number equal to the
lowest of (a) 4.5% of the total number of Common Shares then outstanding,
(b) subject to adjustment under Article 9, 3,000,000 Common Shares, or (c) a
number of Common Shares determined by the Board.

 

3.3                               Shares Returned to Reserve.  To the extent
that Options, SARs or Stock Units are forfeited or expire for any other reason
before being exercised or settled in full, then the Common Shares subject to
such Options, SARs or Stock Units shall again become available for issuance
under the Plan.  If SARs are exercised, then only the number of Common Shares
(if any) actually issued to the Participant in settlement of such SARs shall
reduce the number available under Section 3.1 and the balance shall again become
available for issuance under the Plan.  If Stock Units are settled, then only
the number of Common Shares (if any) actually issued to the Participant in
settlement of such Stock Units shall reduce the number available under
Section 3.1 and the balance shall again become available for issuance under the
Plan.  If Restricted Shares or Common Shares issued upon the exercise of Options
are reacquired by the Company pursuant to a forfeiture provision, repurchase
right or for any other reason, then such Common Shares shall again become
available for issuance under the Plan.  Shares applied to pay the Exercise Price
of Options or to satisfy tax withholding obligations related to any Award shall
again become available for issuance under the Plan.  To the extent that an Award
is settled in cash rather than Shares, the cash settlement shall not reduce the
number of Shares available for issuance under the Plan.

 

3.4                               Awards Not Reducing Share Reserve in
Section 3.1.  Any dividend equivalents paid or credited under the Plan with
respect to Stock Units shall not be applied against the number of Common Shares
that may be issued under the Plan, whether or not such dividend equivalents are
converted into Stock Units.  In addition, Common Shares subject to Substitute
Awards granted by the Company shall not reduce the number of Common Shares that
may be issued under Section 3.1, nor shall shares subject to Substitute Awards
again be available for

 

2

--------------------------------------------------------------------------------


 

Awards under the Plan in the event of any forfeiture, expiration or cash
settlement of such Substitute Awards.

 

3.5                               Code Section 162(m) and 422 Limits.  Subject
to adjustment in accordance with Article 9:

 

(a)                                  The aggregate number of Common Shares
subject to Options and SARS that may be granted under this Plan during any
calendar year to any one Participant shall not exceed 2,000,000, except that the
Company may grant to a new Employee in the calendar year in which his or her
Service as an Employee first commences Options and/or SARS that cover (in the
aggregate) up to an additional 1,000,000 Common Shares;

 

(b)                                 The aggregate number of Common Shares
subject to Restricted Share awards and Stock Units that may be granted under
this Plan during any calendar year to any one Participant shall not exceed
1,000,000, except that the Company may grant to a new Employee in the calendar
year in which his or her Service as an Employee first commences Restricted Share
awards and Stock Units that cover (in the aggregate) up to an additional 500,000
Common Shares;

 

(c)                                  No Participant shall be paid more than
$5,000,000 in cash in any calendar year pursuant to Performance Cash Awards
granted under the Plan; and

 

(d)                                 No more than 4,000,000 Common Shares plus
the additional Common Shares described in Section 3.2 may be issued under the
Plan upon the exercise of ISOs.

 

ARTICLE 4.   ELIGIBILITY.

 

4.1                               Incentive Stock Options.  Only Employees who
are common-law employees of the Company, a Parent or a Subsidiary shall be
eligible for the grant of ISOs.  In addition, an Employee who owns more than 10%
of the total combined voting power of all classes of outstanding stock of the
Company or any of its Parents or Subsidiaries shall not be eligible for the
grant of an ISO unless the additional requirements set forth in Code
Section 422(c)(5) are satisfied.

 

4.2                               Other Grants.  Awards other than ISOs may only
be granted to Service Providers.(1)

 

ARTICLE 5.   OPTIONS.

 

5.1                               Stock Option Agreement.  Each grant of an
Option under the Plan shall be evidenced by a Stock Option Agreement between the
Optionee and the Company.  Such Option shall be subject to all applicable terms
of the Plan and may be subject to any other terms that are not inconsistent with
the Plan.  The Stock Option Agreement shall specify whether the Option is an ISO
or an NSO.  The provisions of the various Stock Option Agreements entered into
under the Plan need not be identical.

 

--------------------------------------------------------------------------------

(1)  Special considerations apply with respect to Options granted to Consultants
of a Parent.

 

3

--------------------------------------------------------------------------------


 

5.2                               Number of Shares.  Each Stock Option Agreement
shall specify the number of Common Shares subject to the Option, which number
shall adjust in accordance with Article 9.

 

5.3                               Exercise Price.  Each Stock Option Agreement
shall specify the Exercise Price, which shall not be less than 100% of the Fair
Market Value of a Common Share on the date of grant.  The preceding sentence
shall not apply to Options granted pursuant to an assumption of, or substitution
for, another option in a manner that would satisfy the requirements of Code
Section 409A and, if applicable, Code Section 424(a).

 

5.4                               Exercisability and Term.  Each Stock Option
Agreement shall specify the date or event when all or any installment of the
Option is to become vested and/or exercisable.  The Stock Option Agreement shall
also specify the term of the Option; provided that the term of an Option shall
in no event exceed 10 years from the date of grant.  A Stock Option Agreement
may provide for accelerated vesting and/or exercisability upon certain specified
events and may provide for expiration prior to the end of its term in the event
of the termination of the Optionee’s Service.

 

5.5                               Death of Optionee.  After an Optionee’s death,
any vested and exercisable Options held by such Optionee may be exercised by his
or her beneficiary or beneficiaries.  Each Optionee may designate one or more
beneficiaries for this purpose by filing the prescribed form with the Company. 
A beneficiary designation may be changed by filing the prescribed form with the
Company at any time before the Optionee’s death.  If no beneficiary was
designated or if no designated beneficiary survives the Optionee, then any
vested and exercisable Options held by the Optionee may be exercised by his or
her estate.

 

5.6                               Modification or Assumption of Options.  Within
the limitations of the Plan, the Committee may modify, reprice, extend or assume
outstanding options or may accept the cancellation of outstanding options
(whether granted by the Company or by another issuer) in return for the grant of
new Options for the same or a different number of shares and at the same or a
different exercise price or in return for the grant of a different type of
Award.  The foregoing notwithstanding, no modification of an Option shall,
without the consent of the Optionee, impair his or her rights or obligations
under such Option.

 

5.7                               Buyout Provisions.  The Committee may at any
time (a) offer to buy out for a payment in cash or cash equivalents an Option
previously granted or (b) authorize an Optionee to elect to cash out an Option
previously granted, in either case at such time and based upon such terms and
conditions as the Committee shall establish

 

5.8                               Payment for Option Shares.  The entire
Exercise Price of Common Shares issued upon exercise of Options shall be payable
in cash or cash equivalents at the time when such Common Shares are purchased. 
In addition, the Committee may, in its sole discretion and to the extent
permitted by applicable law, accept payment of all or a portion of the Exercise
Price through any one or a combination of the following forms or methods:

 

(a)                                  Subject to any conditions or limitations
established by the Committee, by surrendering, or attesting to the ownership of,
Common Shares that are already owned by the

 

4

--------------------------------------------------------------------------------


 

Optionee with a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Common Shares as to which such Option will be
exercised;

 

(b)                                 By delivering (on a form prescribed by the
Company) an irrevocable direction to a securities broker approved by the Company
to sell all or part of the Common Shares being purchased under the Plan and to
deliver all or part of the sales proceeds to the Company;

 

(c)                                  Subject to such conditions and requirements
as the Committee may impose from time to time, through a net exercise procedure;

 

(d)                                 By delivering a full-recourse promissory
note, on such terms approved by the Committee; or

 

(e)                                  Through any other form or method consistent
with applicable laws, regulations and rules.

 

ARTICLE 6.   STOCK APPRECIATION RIGHTS.

 

6.1                               SAR Agreement.  Each grant of a SAR under the
Plan shall be evidenced by a SAR Agreement between the Optionee and the
Company.  Such SAR shall be subject to all applicable terms of the Plan and may
be subject to any other terms that are not inconsistent with the Plan.  The
provisions of the various SAR Agreements entered into under the Plan need not be
identical.

 

6.2                               Number of Shares.  Each SAR Agreement shall
specify the number of Common Shares to which the SAR pertains, which number
shall adjust in accordance with Article 9.

 

6.3                               Exercise Price.  Each SAR Agreement shall
specify the Exercise Price, which shall in no event be less than 100% of the
Fair Market Value of a Common Share on the date of grant.  The preceding
sentence shall not apply to SARs granted pursuant to an assumption of, or
substitution for, another SAR in a manner that would satisfy the requirements of
Code Section 409A.

 

6.4                               Exercisability and Term.  Each SAR Agreement
shall specify the date when all or any installment of the SAR is to become
vested and exercisable.  The SAR Agreement shall also specify the term of the
SAR, which shall not be longer than 10 years from the date of grant.  The SAR
Agreement may provide for accelerated vesting and exercisability upon certain
specified events and may provide for expiration prior to the end of its term in
the event of the termination of the Optionee’s Service.

 

6.5                               Exercise of SARs.  Upon exercise of a SAR, the
Optionee (or any person having the right to exercise the SAR after his or her
death) shall receive from the Company (a) Common Shares, (b) cash or (c) a
combination of Common Shares and cash, as the Committee shall determine.  The
amount of cash and/or the Fair Market Value of Common Shares received upon
exercise of SARs shall, in the aggregate, not exceed the amount by which the
Fair Market Value (on the date of surrender) of the Common Shares subject to the
SARs exceeds the Exercise Price.  If, on the date when a SAR expires, the
Exercise Price is less than the Fair Market Value on such

 

5

--------------------------------------------------------------------------------


 

date but any portion of such SAR has not been exercised or surrendered, then
such SAR shall automatically be deemed to be exercised as of such date with
respect to such portion.  The SAR Agreement may also provide for an automatic
exercise of the SAR on an earlier date.

 

6.6                               Death of Optionee.  After an Optionee’s death,
any vested and exercisable SARs held by such Optionee may be exercised by his or
her beneficiary or beneficiaries.  Each Optionee may designate one or more
beneficiaries for this purpose by filing the prescribed form with the Company. 
A beneficiary designation may be changed by filing the prescribed form with the
Company at any time before the Optionee’s death.  If no beneficiary was
designated or if no designated beneficiary survives the Optionee, then any
exercisable SARs held by the Optionee may be exercised by his or her estate.

 

6.7                               Modification or Assumption of SARs.  Within
the limitations of the Plan, the Committee may modify, reprice, extend or assume
outstanding SARs or may accept the cancellation of outstanding SARs (whether
granted by the Company or by another issuer) in return for the grant of new SARs
for the same or a different number of shares and at the same or a different
exercise price or in return for the grant of a different type of Award.  The
foregoing notwithstanding, no modification of a SAR shall, without the consent
of the Optionee, impair his or her rights or obligations under such SAR.

 

ARTICLE 7.   RESTRICTED SHARES.

 

7.1                               Restricted Stock Agreement.  Each grant of
Restricted Shares under the Plan shall be evidenced by a Restricted Stock
Agreement between the recipient and the Company.  Such Restricted Shares shall
be subject to all applicable terms of the Plan and may be subject to any other
terms that are not inconsistent with the Plan.  The provisions of the various
Restricted Stock Agreements entered into under the Plan need not be identical.

 

7.2                               Payment for Awards.  Restricted Shares may be
sold or awarded under the Plan for such consideration as the Committee may
determine, including (without limitation) cash, cash equivalents, property,
cancellation of other equity awards, full-recourse promissory notes, past
services and future services, and such other methods of payment as are permitted
by applicable law.

 

7.3                               Vesting Conditions.  Each Award of Restricted
Shares may or may not be subject to vesting and/or other conditions as the
Committee may determine.  Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement. 
Such conditions, at the Committee’s discretion, may include one or more
Performance Goals.  A Restricted Stock Agreement may provide for accelerated
vesting upon certain specified events.

 

7.4                               Voting and Dividend Rights.  The holders of
Restricted Shares awarded under the Plan shall have the same voting, dividend
and other rights as the Company’s other stockholders, unless the Committee
otherwise provides.  A Restricted Stock Agreement, however, may require that any
cash dividends paid on Restricted Shares (a) be accumulated and paid when such
Restricted Shares vest, or (b) be invested in additional Restricted Shares. 
Such additional Restricted Shares shall be subject to the same conditions and
restrictions as the Award

 

6

--------------------------------------------------------------------------------


 

with respect to which the dividends were paid.  In addition, unless the
Committee provides otherwise, if any dividends or other distributions are paid
in Common Shares, such Common Shares shall be subject to the same restrictions
on transferability and forfeitability as the Restricted Shares with respect to
which they were paid.

 

ARTICLE 8.   STOCK UNITS.

 

8.1                               Stock Unit Agreement.  Each grant of Stock
Units under the Plan shall be evidenced by a Stock Unit Agreement between the
recipient and the Company.  Such Stock Units shall be subject to all applicable
terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan.  The provisions of the various Stock Unit Agreements
entered into under the Plan need not be identical.

 

8.2                               Payment for Awards.  To the extent that an
Award is granted in the form of Stock Units, no cash consideration shall be
required of the Award recipients.

 

8.3                               Vesting Conditions.  Each Award of Stock Units
may or may not be subject to vesting, as determined by the Committee.  Vesting
shall occur, in full or in installments, upon satisfaction of the conditions
specified in the Stock Unit Agreement.  Such conditions, at the Committee’s
discretion, may include one or more Performance Goals.  A Stock Unit Agreement
may provide for accelerated vesting upon certain specified events.

 

8.4                               Voting and Dividend Rights.  The holders of
Stock Units shall have no voting rights.  Prior to settlement or forfeiture, any
Stock Unit awarded under the Plan may, at the Committee’s discretion, carry with
it a right to dividend equivalents.  Such right entitles the holder to be
credited with an amount equal to all cash dividends paid on one Common Share
while the Stock Unit is outstanding.  Dividend equivalents may be converted into
additional Stock Units.  Settlement of dividend equivalents may be made in the
form of cash, in the form of Common Shares, or in a combination of both.  Prior
to distribution, any dividend equivalents that are not paid shall be subject to
the same conditions and restrictions as the Stock Units to which they attach.

 

8.5                               Form and Time of Settlement of Stock Units. 
Settlement of vested Stock Units may be made in the form of (a) cash, (b) Common
Shares or (c) any combination of both, as determined by the Committee.  The
actual number of Stock Units eligible for settlement may be larger or smaller
than the number included in the original Award, based on predetermined
performance factors, including Performance Goals.  Methods of converting Stock
Units into cash may include (without limitation) a method based on the average
Fair Market Value of Common Shares over a series of trading days.  Vested Stock
Units shall be settled in such manner and at such time(s) as specified in the
Stock Unit Agreement.  Until an Award of Stock Units is settled, the number of
such Stock Units shall be subject to adjustment pursuant to Article 9.

 

8.6                               Death of Recipient.  Any Stock Units that
becomes payable after the recipient’s death shall be distributed to the
recipient’s beneficiary or beneficiaries.  Each recipient of Stock Units under
the Plan shall designate one or more beneficiaries for this purpose by filing
the prescribed form with the Company.  A beneficiary designation may be changed
by filing the prescribed form with the Company at any time before the Award
recipient’s death.  If no

 

7

--------------------------------------------------------------------------------


 

beneficiary was designated or if no designated beneficiary survives the Award
recipient, then any Stock Units that becomes payable after the recipient’s death
shall be distributed to the recipient’s estate.

 

8.7                               Modification or Assumption of Stock Units. 
Within the limitations of the Plan, the Committee may modify or assume
outstanding stock units or may accept the cancellation of outstanding stock
units (whether granted by the Company or by another issuer) in return for the
grant of new stock units for the same or a different number of shares or in
return for the grant of a different type of Award.  The foregoing
notwithstanding, no modification of a Stock Unit shall, without the consent of
the Participant, impair his or her rights or obligations under such Stock Unit

 

8.8                               Creditors’ Rights.  A holder of Stock Units
shall have no rights other than those of a general creditor of the Company. 
Stock Units represent an unfunded and unsecured obligation of the Company,
subject to the terms and conditions of the applicable Stock Unit Agreement.

 

ARTICLE 9.   ADJUSTMENTS; DISSOLUTIONS AND LIQUIDATIONS; CORPORATE TRANSACTIONS.

 

9.1                               Adjustments.  In the event of a subdivision of
the outstanding Common Shares, a declaration of a dividend payable in Common
Shares or a combination or consolidation of the outstanding Common Shares (by
reclassification or otherwise) into a lesser number of Common Shares,
corresponding proportionate adjustments shall automatically be made in each of
the following:

 

(a)                                  The number and kind of shares available for
issuance under Article 3, including the numerical share limits in Sections 3.1,
3.2 and 3.5;

 

(b)                                 The number and kind of shares covered by
each outstanding Option, SAR and Stock Unit; and

 

(c)                                  The Exercise Price applicable to each
outstanding Option and SAR, and the repurchase price, if any, applicable to
Restricted Shares.

 

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off or a similar occurrence, the
Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing.  Any adjustment in the number of
and kind of shares subject to an Award under this Section 9.1 shall be rounded
down to the nearest whole share, although the Committee in its sole discretion
may make a cash payment in lieu of a fractional share.  Except as provided in
this Article 9, a Participant shall have no rights by reason of any issuance by
the Company of stock of any class or securities convertible into stock of any
class, any subdivision or consolidation of shares of stock of any class, the
payment of any stock dividend or any other increase or decrease in the number of
shares of stock of any class.

 

8

--------------------------------------------------------------------------------


 

9.2                               Dissolution or Liquidation.  To the extent not
previously exercised or settled, Options, SARs and Stock Units shall terminate
immediately prior to the dissolution or liquidation of the Company.

 

9.3                               Corporate Transactions.  In the event that the
Company is a party to a merger, consolidation, or any Change in Control other
than one described in Section 14.4(d), all Shares acquired under the Plan and
all Awards outstanding on the effective date of the transaction shall be treated
in the manner described in the definitive transaction agreement (or, in the
event the transaction does not entail a definitive agreement to which the
Company is party, in the manner determined by the Board of Directors in its
capacity as administrator of the Plan, with such determination having final and
binding effect on all parties), which agreement or determination need not treat
all Awards (or all portions of an Award) in an identical manner. The treatment
specified in the transaction agreement may include (without limitation) one or
more of the following with respect to each outstanding Award:

 

(a)                                  The continuation of outstanding Awards by
the Company (if the Company is the surviving entity);

 

(b)                                 The assumption of outstanding Awards by the
surviving entity or its parent, provided that the assumption of Options or SARs
shall comply with applicable tax requirements;

 

(c)                                  The substitution by the surviving entity or
its parent of new awards for outstanding Awards, provided that the substitution
of Options or SARs shall comply with applicable tax requirements;

 

(d)                                 The cancellation of outstanding Options and
SARs without payment of any consideration. The Optionees shall be able to
exercise such Options and SARs during a period of not less than five full
business days preceding the closing date of the transaction, unless (i) a
shorter period is required to permit a timely closing of the transaction and
(ii) such shorter period still offers the Optionees a reasonable opportunity to
exercise such Options and SARs.  Any exercise of such Options and SARs during
such period may be contingent on the closing of the transaction;

 

(e)                                  Full exercisability of outstanding Options
and SARs and full vesting of the Common Shares subject to Options and SARs,
followed by cancellation of such Options and SARs.  The full exercisability of
such Options and SARs and full vesting of such Common Shares may be contingent
on the closing of the transaction.  The Optionees shall be able to exercise such
Options and SARs during a period of not less than five full business days
preceding the closing date of such merger or consolidation, unless (i) a shorter
period is required to permit a timely closing of such merger or consolidation
and (ii) such shorter period still offers the Optionees a reasonable opportunity
to exercise such Options and SARs.  Any exercise of such Options and SARs during
such period may be contingent on the closing of such merger or consolidation;

 

(f)                                    The cancellation of the Options and SARs
and a payment to the Optionee with respect to each Share subject to the portion
of the Award that is vested as of the transaction

 

9

--------------------------------------------------------------------------------


 

date equal to the excess of (A) the value, as determined by the Board of
Directors in its absolute discretion, of the property (including cash) received
by the holder of a Common Share as a result of the transaction, over (B) the
per-Share Exercise Price of the Option or SAR (such excess, the “Spread”).  Such
payment shall be made in the form of cash, cash equivalents, or securities of
the surviving entity or its parent having a value equal to the Spread.  In
addition, any escrow, holdback, earn-out or similar provisions in the
transaction agreement may apply to such payment to the same extent and in the
same manner as such provisions apply to the holders of Common Shares.  If
the Spread applicable to an Option or SAR is zero or a negative number, then the
Option may be cancelled without making a payment to the Optionee; or

 

(g)                                 The cancellation of outstanding Stock Units
and payment to the Participants with respect to each Common Share subject to the
Stock Unit (whether or not such Stock Unit is then vested) equal to the value,
as determined by the Committee in its absolute discretion, of the property
(including cash) received by the holder of a Common Share as a result of the
transaction (the “Transaction Value”).  Such payment shall be made in the form
of cash, cash equivalents, or securities of the surviving entity or its parent
having a value equal to the Transaction Value.  In addition, such payment may be
subject to vesting based on the Participant’s continuing Service, provided that
the vesting schedule shall not be less favorable to the Participant than the
schedule under which such Stock Units would have vested, and if required under
applicable tax rules, such payment may be deferred until the settlement date
specified in the Stock Unit Agreement.   In addition, any escrow, holdback,
earn-out or similar provisions in the transaction agreement may apply to such
payment to the same extent and in the same manner as such provisions apply to
the holders of Common Shares.

 

(h)                                 The assignment of any reacquisition or
repurchase rights held by the Company in respect of an Award of Restricted
Shares to the surviving entity or its parent, with corresponding proportionate
adjustments made to the price per share to be paid upon exercise of any such
reacquisition or repurchase rights.

 

For avoidance of doubt, the Committee shall have the discretion, exercisable
either at the time an Award is granted or at any time while the Award remains
outstanding, to provide for the acceleration of vesting upon the occurrence of a
Change in Control, whether or not the Award is to be assumed or replaced in the
transaction, or in connection with a termination of the Participant’s Service
following a transaction.

 

Any action taken under this Section 9.3 shall either preserve an Award’s status
as exempt from Code Section 409A or comply with Code Section 409A.

 

ARTICLE 10.   OTHER AWARDS.

 

10.1                        Performance Cash Awards.  A Performance Cash Award
is a cash award that may be granted subject to the attainment of specified
Performance Goals during a Performance Period.  A Performance Cash Award may
also require the completion of a specified period of continuous Service.  The
length of the Performance Period, the Performance Goals to be attained during
the Performance Period, and the degree to which the Performance Goals have been
attained shall be determined conclusively by the Committee.  Each Performance
Cash Award shall be set forth in a written agreement or in a resolution duly
adopted by the Committee which

 

10

--------------------------------------------------------------------------------


 

shall contain provisions determined by the Committee and not inconsistent with
the Plan.  The terms of various Performance Cash Awards need not be identical.

 

10.2                        Awards Under Other Plans.  The Company may grant
awards under other plans or programs.  Such awards may be settled in the form of
Common Shares issued under this Plan.  Such Common Shares shall be treated for
all purposes under the Plan like Common Shares issued in settlement of Stock
Units and shall, when issued, reduce the number of Common Shares available under
Article 3.

 

ARTICLE 11.   LIMITATION ON RIGHTS.

 

11.1                        Retention Rights.  Neither the Plan nor any Award
granted under the Plan shall be deemed to give any individual a right to remain
a Service Provider.  The Company and its Parents, Subsidiaries and Affiliates
reserve the right to terminate the Service of any Service Provider at any time,
with or without cause, subject to applicable laws, the Company’s certificate of
incorporation and by-laws and a written employment agreement (if any).

 

11.2                        Stockholders’ Rights.  Except as set forth in
Section 7.4 or 8.4 above, a Participant shall have no dividend rights, voting
rights or other rights as a stockholder with respect to any Common Shares
covered by his or her Award prior to the time when a stock certificate for such
Common Shares is issued or, if applicable, the time when he or she becomes
entitled to receive such Common Shares by filing any required notice of exercise
and paying any required Exercise Price.  No adjustment shall be made for cash
dividends or other rights for which the record date is prior to such time,
except as expressly provided in the Plan.

 

11.3                        Regulatory Requirements.  Any other provision of the
Plan notwithstanding, the obligation of the Company to issue Common Shares under
the Plan shall be subject to all applicable laws, rules and regulations and such
approval by any regulatory body as may be required.  The Company reserves the
right to restrict, in whole or in part, the delivery of Common Shares pursuant
to any Award prior to the satisfaction of all legal requirements relating to the
issuance of such Common Shares, to their registration, qualification or listing
or to an exemption from registration, qualification or listing.  The inability
of the Company to obtain authority from any regulatory body having jurisdiction,
which authority is deemed necessary by the Company’s counsel to be necessary to
the lawful issuance and sale of any Common Shares hereunder, will relieve the
Company of any liability in respect of the failure to issue or sell such Common
Shares as to which such requisite authority will not have been obtained.

 

11.4                        Transferability of Awards.   The Committee may, in
its sole discretion, permit transfer of an Award in a manner consistent with
applicable law.  Unless otherwise determined by the Committee, Awards shall be
transferable by a Participant only by (a) beneficiary designation, (b) a will or
(c) the laws of descent and distribution.  An ISO may only be transferred by
will or by the laws of descent and distribution and may be exercised during the
lifetime of the Optionee only by the Optionee or by the Optionee’s guardian or
legal representative.

 

11.5                        Other Conditions or Restrictions on Shares.  Shares
issued under the Plan shall be subject to such forfeiture conditions, rights of
repurchase, rights of first refusal, other transfer

 

11

--------------------------------------------------------------------------------


 

restrictions and such other terms and conditions as the Board of Directors may
determine.  Such conditions and restrictions shall be set forth in the
applicable Award Agreement and shall apply in addition to any restrictions that
may apply to holders of Shares generally.  In addition, Shares issued under the
Plan shall be subject to such conditions and restrictions imposed either by
applicable law or by Company policy, as adopted from time to time, designed to
ensure compliance with applicable law or laws with which the Company determines
in its sole discretion to comply including in order to maintain any statutory,
regulatory or tax advantage.

 

ARTICLE 12.   TAXES.

 

12.1                        General.  As a condition to the grant and acceptance
of an Award under the Plan, a Participant or his or her successor shall make
arrangements satisfactory to the Company for the satisfaction of any federal,
state, local or foreign withholding tax obligations that arise in connection
with any Award granted under the Plan.  The Company shall not be required to
issue any Common Shares or make any cash payment under the Plan until such
obligations are satisfied.

 

12.2                        Share Withholding.  To the extent that applicable
law subjects a Participant to tax withholding obligations, the Committee may
permit such Participant to satisfy all or part of such obligations by having the
Company withhold all or a portion of any Common Shares that otherwise would be
issued to him or her or by surrendering all or a portion of any Common Shares
that he or she previously acquired.  Such Common Shares shall be valued based
upon the value of the actual trade or, if there is none, at their Fair Market
Value as of the previous day.  Any payment of taxes by assigning Shares to the
Company may be subject to restrictions including any restrictions required by
SEC, accounting or others rules.

 

12.3                        Section 162(m) Matters  The Committee, in its sole
discretion, may determine whether an Award is intended to qualify as
“performance-based compensation” within the meaning of Code Section 162(m).  The
Committee may grant Awards that are based on Performance Goals but that are not
intended to qualify as performance-based compensation.  With respect to any
Award that is intended to qualify as performance-based compensation, the
Committee shall designate the Performance Goal(s) applicable to, and the formula
for calculating the amount payable under, an Award within 90 days following
commencement of the applicable Performance Period (or such earlier time as may
be required under Code Section 162(m)), and in any event at a time when
achievement of the applicable Performance Goal(s) remains substantially
uncertain.  Prior to the payment of any Award that is intended to constitute
performance-based compensation, the Committee shall certify in writing whether
and the extent to which the Performance Goal(s) were achieved for such
Performance Period.  The Committee shall have the right to reduce or eliminate
(but not to increase) the amount payable under an Award that is intended to
constitute performance-based compensation.

 

12.4                        Section 409A Matters.  Except as otherwise expressly
set forth in an Award Agreement, it is intended that Awards granted under the
Plan either be exempt from, or comply with, the requirements of Code Section
409A.  To the extent an Award is subject to Code Section 409A (a “409A Award”),
the terms of the Plan, the Award and any written agreement governing the Award
shall be interpreted to comply with the requirements of Code Section 409A so
that the Award is not subject to additional tax or interest under Code Section
409A, unless the

 

12

--------------------------------------------------------------------------------


 

Committee expressly provides otherwise.  A 409A Award shall be subject to such
additional rules and requirements as specified by the Committee from time to
time in order for it to comply with the requirements of Code Section 409A.  In
this regard, if any amount under a 409A Award is payable upon a “separation from
service” to an individual who is considered a “specified employee” (as each term
is defined under Code Section 409A), then no such payment shall be made prior to
the date that is the earlier of (i) six months and one day after the
Participant’s separation from service or (ii) the Participant’s death, but only
to the extent such delay is necessary to prevent such payment from being subject
to Code Section 409A(a)(1).

 

12.5                        Limitation on Liability.  Neither the Company nor
any person serving as Committee shall have any liability to a Participant in the
event an Award held by the Participant fails to achieve its intended
characterization under applicable tax law.

 

ARTICLE 13.   FUTURE OF THE PLAN.

 

13.1                        Term of the Plan.  The Plan, as set forth herein,
shall become effective on the IPO Date.  The Plan shall remain in effect until
the earlier of (a) the date when the Plan is terminated under Section 13.2 or
(b) the 10th anniversary of the date when the Board adopted the Plan.

 

13.2                        Amendment or Termination.  The Board may, at any
time and for any reason, amend or terminate the Plan.  No Awards shall be
granted under the Plan after the termination thereof.  The termination of the
Plan, or any amendment thereof, shall not affect any Award previously granted
under the Plan.

 

13.3                        Stockholder Approval.  An amendment of the Plan
shall be subject to the approval of the Company’s stockholders only to the
extent required by applicable laws, regulations or rules.

 

ARTICLE 14.   DEFINITIONS.

 

14.1                           “Affiliate” means any entity other than a
Subsidiary, if the Company and/or one or more Subsidiaries own not less than 50%
of such entity.

 

14.2                           “Award” means any award granted under the Plan,
including as Options, SARs, Restricted Shares or Stock Units.

 

14.3                           “Board” means the Company’s Board of Directors,
as constituted from time to time.

 

14.4                           “Change in Control” means:

 

(a)                                  Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then-outstanding voting
securities;

 

13

--------------------------------------------------------------------------------


 

(b)                                 The consummation of the sale or disposition
by the Company of all or substantially all of the Company’s assets;

 

(c)                                  The consummation of a merger or
consolidation of the Company with or into any other entity, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such merger or
consolidation; or

 

(d)                                 Individuals who are members of the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the members of the Board over a period of 12 months; provided, however, that
if the appointment or election (or nomination for election) of any new Board
member was approved or recommended by a majority vote of the members of the
Incumbent Board then still in office, such new member shall, for purposes of
this Plan, be considered as a member of the Incumbent Board.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.  In addition, if a
Change in Control constitutes a payment event with respect to any Award which
provides for a deferral of compensation and is subject to Code Section 409A,
then notwithstanding anything to the contrary in the Plan the transaction with
respect to such Award must also constitute a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent required by
Code Section 409A.

 

14.5                           “Code” means the Internal Revenue Code of 1986,
as amended.

 

14.6                           “Committee” means a committee of one or more
members of the Board, or of other individuals satisfying applicable laws,
appointed by the Board to administer the Plan.

 

14.7                           “Common Share” means one share of the common
stock of the Company.

 

14.8                           “Company” means Boingo Wireless, Inc., a Delaware
corporation.

 

14.9                           “Consultant” means a consultant or adviser who
provides bona fide services to the Company, a Parent, a Subsidiary or an
Affiliate as an independent contractor and who qualifies as a consultant or
advisor under Instruction A.1.(a)(1) of Form S-8 under the Securities Act.(2)

 

14.10                     “Employee” means a common-law employee of the Company,
a Parent, a Subsidiary or an Affiliate.(3)

 

--------------------------------------------------------------------------------

(2)  Special considerations apply with respect to Options granted to Consultants
of a Parent.

(3)  Special considerations apply with respect to Options granted to Consultants
of a Parent.

 

14

--------------------------------------------------------------------------------


 

14.11                     “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

14.12                     “Exercise Price,” in the case of an Option, means the
amount for which one Common Share may be purchased upon exercise of such Option,
as specified in the applicable Stock Option Agreement.  “Exercise Price,” in the
case of a SAR, means an amount, as specified in the applicable SAR Agreement,
which is subtracted from the Fair Market Value of one Common Share in
determining the amount payable upon exercise of such SAR.

 

14.13                     “Fair Market Value” means the closing price of a
Common Share on any established stock exchange or a national market system on
the applicable date or, if the applicable date is not a trading day, on the last
trading day prior to the applicable date, as reported in a source that the
Committee deems reliable.  If Common Shares are no longer traded on an
established stock exchange or a national market system, the Fair Market Value
shall be determined by the Committee in good faith on such basis as it deems
appropriate.  The Committee’s determination shall be conclusive and binding on
all persons.

 

14.14                     “IPO Date” means the effective date of the
registration statement filed by the Company with the Securities and Exchange
Commission for its initial offering of Common Shares to the public.

 

14.15                     “ISO” means an incentive stock option described in
Code Section 422(b).

 

14.16                     “NSO” means a stock option not described in Code
Sections 422 or 423.

 

14.17                     “Option” means an ISO or NSO granted under the Plan
and entitling the holder to purchase Common Shares.

 

14.18                     “Optionee” means an individual or estate holding an
Option or SAR.

 

14.19                     “Outside Director” means a member of the Board who is
not an Employee.

 

14.20                     “Parent” means any corporation (other than the
Company) in an unbroken chain of corporations ending with the Company, if each
of the corporations other than the Company owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.  A corporation that attains the status of a Parent
on a date after the adoption of the Plan shall be considered a Parent commencing
as of such date.

 

14.21                     “Participant” means an individual or estate holding an
Award.

 

14.22                     “Performance Cash Award” means an award of cash
granted under Section 10.1 of the Plan.

 

14.23                     “Performance Goal” means a goal established by the
Committee for the applicable Performance Period based on one or more of the
performance criteria set forth in Appendix A.  Depending on the performance
criteria used, a Performance Goal may be established and measured either on a
Company-wide basis or with respect to one or more

 

15

--------------------------------------------------------------------------------


 

business units, divisions, Subsidiaries, Affiliates, business segments or an
individual, and either in absolute terms or relative to the performance of one
or more comparable companies or one or more relevant indices.  To the extent
consistent with Code Section 162(m), the Committee may adjust the results under
any performance criterion to exclude any of the following events that occurs
during a Performance Period: (a) asset write-downs, (b) litigation, claims,
judgments or settlements, (c) the effect of changes in tax laws, accounting
principles or other laws or provisions affecting reported results, (d) accruals
for reorganization and restructuring programs, (e) extraordinary, unusual or
non-recurring items, (f) exchange rate effects for non-U.S. dollar denominated
net sales and operating earnings, or (g) statutory adjustments to corporate tax
rates.

 

14.24                     “Performance Period” means a period of time selected
by the Committee over which the attainment of one or more Performance Goals will
be measured for the purpose of determining a Participant’s right to a
Performance Cash Award or an Award of Restricted Shares or Stock Units that
vests based upon achievement of Performance Goals.  Performance Periods may be
of varying and overlapping duration, at the sole discretion of the Committee.

 

14.25                     “Plan” means this Boingo Wireless, Inc. 2011 Equity
Incentive Plan, as amended from time to time.

 

14.26                     “Restricted Share” means a Common Share awarded under
the Plan.

 

14.27                     “Restricted Stock Agreement” means the agreement
between the Company and the recipient of a Restricted Share that contains the
terms, conditions and restrictions pertaining to such Restricted Share.

 

14.28                     “SAR” means a stock appreciation right granted under
the Plan.

 

14.29                     “SAR Agreement” means the agreement between the
Company and an Optionee that contains the terms, conditions and restrictions
pertaining to his or her SAR.

 

14.30                     “Service” means service as an Employee, Outside
Director or Consultant.

 

14.31                     “Service Provider” means any Employee, Outside
Director or Consultant.

 

14.32                     “Stock Option Agreement” means the agreement between
the Company and an Optionee that contains the terms, conditions and restrictions
pertaining to his or her Option.

 

14.33                     “Stock Unit” means a bookkeeping entry representing
the equivalent of one Common Share, as awarded under the Plan.

 

14.34                     “Stock Unit Agreement” means the agreement between the
Company and the recipient of a Stock Unit that contains the terms, conditions
and restrictions pertaining to such Stock Unit.

 

14.35                     “Subsidiary” means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company, if
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing 50% or more of the total

 

16

--------------------------------------------------------------------------------


 

combined voting power of all classes of stock in one of the other corporations
in such chain.  A corporation that attains the status of a Subsidiary on a date
after the adoption of the Plan shall be considered a Subsidiary commencing as of
such date

 

14.36                     “Substitute Awards” means Awards or Common Shares
issued by the Company in assumption of, or substitution or exchange for, Awards
previously granted, or the right or obligation to make future awards, in each
case by a corporation acquired by the Company or any Affiliate or with which the
Company or any Affiliate combines to the extent permitted by NASDAQ Marketplace
Rule 5635 or any successor thereto.

 

17

--------------------------------------------------------------------------------


 

APPENDIX A

 

PERFORMANCE CRITERIA

 

The Committee may establish Performance Goals derived from one or more of the
following criteria when it makes Awards of Restricted Shares or Stock Units that
vest entirely or in part on the basis of performance:

 

·                  Earnings (before or after taxes)

 

·                  Sales or revenue (using a measure thereof that complies with
Section 162(m))

 

 

 

·                  Earnings per share

 

·                  Expense or cost reduction

 

 

 

·                  Earnings before interest, taxes and depreciation

 

·                  Working capital

 

 

 

·                  Earnings before interest, taxes, depreciation and
amortization

 

·                  Economic value added (or an equivalent metric)

 

 

 

·                  Total stockholder return

 

·                  Market share

 

 

 

·                  Return on equity or average stockholders’ equity

 

·                  Cash measures including cash flow and cash balance

 

 

 

·                  Return on assets, investment or capital employed

 

·                  Operating cash flow

 

 

 

·                  Operating income

 

·                  Cash flow per share

 

 

 

·                  Gross margin

 

·                  Share price

 

 

 

·                  Operating margin

 

·                  Debt reduction

 

 

 

·                  Net operating income

 

·                  Customer satisfaction

 

 

 

·                  Net operating income after tax

 

·                  Stockholders’ equity

 

 

 

·                  Return on operating revenue

 

·                  Contract awards or backlog

 

 

 

·                  Objective corporate or individual strategic goals

 

·                  Objective individual performance goals

 

 

 

·                  To the extent that an Award is not intended to comply with
Code Section 162(m), other measures of performance selected by the Committee

 

--------------------------------------------------------------------------------


 

BOINGO WIRELESS, INC.
2011 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

 

You have been granted the following option to purchase shares of the common
stock of Boingo Wireless, Inc. (the “Company”):

 

Name of Optionee:

 

«Name»

 

 

 

Total Number of Shares:

 

«TotalShares»

 

 

 

Type of Option:

 

«ISO» Incentive Stock Option

 

 

 

 

 

«NSO» Nonstatutory Stock Option

 

 

 

Exercise Price per Share:

 

$«PricePerShare»

 

 

 

Date of Grant:

 

«DateGrant»

 

 

 

Vesting Commencement Date:

 

«VestDay»

 

 

 

Vesting Schedule:

 

This option vests and becomes exercisable with respect to the first
«CliffPercent»% of the shares subject to this option when you complete
«CliffPeriod» months of continuous “Service” (as defined in the Plan) from the
Vesting Commencement Date. Thereafter, this option vests and becomes exercisable
with respect to an additional «Percent»% of the shares subject to this option
when you complete each additional «IncrementPeriod» of continuous Service.

 

 

 

Expiration Date:

 

«ExpDate». This option expires earlier if your Service terminates earlier, as
described in the Stock Option Agreement.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2011 Equity Incentive Plan (the “Plan”) and the
Stock Option Agreement, both of which are attached to, and made a part of, this
document.

 

You further agree to accept by email all documents relating to the Plan or this
option (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements).  You also agree that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company.  If the Company posts these documents on
a website, it will notify you by email.

 

You further agree to comply with the Company’s Securities Trading Policy when
selling shares of the Company’s common stock.

 

OPTIONEE

 

BOINGO WIRELESS, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

BOINGO WIRELESS, INC.
2011 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Grant of Option

 

Subject to all of the terms and conditions set forth in the Notice of Stock
Option Grant, this Agreement and the Plan, the Company has granted you an option
to purchase up to the total number of shares specified in the Notice of Stock
Option Grant at the exercise price indicated in the Notice of Stock Option
Grant.

 

All capitalized terms used in this Agreement shall have the meanings assigned in
this Agreement, the Notice of Stock Option Grant or the Plan.

 

 

 

Tax Treatment

 

This option is intended to be an incentive stock option under Section 422 of the
Code or a nonstatutory stock option, as provided in the Notice of Stock Option
Grant.  However, even if this option is designated as an incentive stock option
in the Notice of Stock Option Grant, it shall be deemed to be a nonstatutory
stock option to the extent (and only to the extent) required by the $100,000
annual limitation under Section 422(d) of the Code.

 

 

 

Vesting

 

This option vests and becomes exercisable in accordance with the vesting
schedule set forth in the Notice of Stock Option Grant.

 

In no event will this option vest or become exercisable for additional shares
after your Service has terminated for any reason.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant.  (This option will expire earlier if
your Service terminates, as described below, and this option may be terminated
earlier as provided in Article 9 of the Plan.)

 

 

 

Termination of Service

 

If your Service terminates for any reason, this option will expire immediately
to the extent the option is unvested as of your termination date and does not
vest as a result of your termination of Service. The Company determines when
your Service terminates for this purpose.

 

 

 

Regular Termination

 

If your Service terminates for any reason except death or total and permanent
disability, then this option, to the extent vested as of your termination date,
will expire at the close of business at Company headquarters on the date three
months after your termination date. 

 

 

 

Death

 

If you die before your Service terminates, then this option will expire at the
close of business at Company headquarters on the date 12 months after the date
of death.

 

2

--------------------------------------------------------------------------------


 

Disability

 

If your Service terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy, or the terms
of your leave.  But your Service terminates when the approved leave ends, unless
you immediately return to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave.  If you commence working on
a part-time basis, the Company may adjust the vesting schedule so that the rate
of vesting is commensurate with your reduced work schedule.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form.  Your notice
must specify how many shares you wish to purchase.  The notice will be effective
when the Company receives it.

 

However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

You may only exercise your option for whole shares.

 

3

--------------------------------------------------------------------------------


 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing.  To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

·                  By delivering to the Company your personal check, a cashier’s
check or a money order.

 

·                  By delivering to the Company certificates for shares of
Company stock that you own, along with any forms needed to effect a transfer of
those shares to the Company.  The value of the shares, determined as of the
effective date of the option exercise, will be applied to the option exercise
price.  Instead of surrendering shares of Company stock, you may attest to the
ownership of those shares on a form provided by the Company and have the same
number of shares subtracted from the option shares issued to you.

 

·                  By giving to a securities broker approved by the Company
irrevocable directions to sell all or part of your option shares and to deliver
to the Company, from the sale proceeds, an amount sufficient to pay the option
exercise price and any withholding taxes.  (The balance of the sale proceeds, if
any, will be delivered to you.)  The directions must be given in accordance with
the instructions of the Company and the broker.  This exercise method is
sometimes called a “same-day sale.”

 

 

 

Withholding Taxes

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise.  These arrangements include payment in cash. With
the Company’s consent, these arrangements may also include (a) payment from the
proceeds of the sale of shares through a Company-approved broker,
(b) withholding shares of Company stock that otherwise would be issued to you
when you exercise this option with a fair market value no greater than the
minimum amount required to be withheld by law, (c) surrendering shares that you
previously acquired with a fair market value no greater than the minimum amount
required to be withheld by law, or (d) withholding cash from other
compensation.  The fair market value of withheld or surrendered shares,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied to the withholding taxes.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale.  This restriction will apply as long as your Service continues and for
such period of time after the termination of your Service as the Company may
specify.

 

4

--------------------------------------------------------------------------------


 

Transfer of Option

 

Prior to your death, only you may exercise this option.  You cannot transfer or
assign this option.  For instance, you may not sell this option or use it as
security for a loan.  If you attempt to do any of these things, this option will
immediately become invalid.  You may, however, dispose of this option in your
will or by means of a written beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

 

 

Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company, a Parent, Subsidiary, or an Affiliate in any capacity.  The Company and
its Parents, Subsidiaries, and Affiliates reserve the right to terminate your
Service at any time, with or without cause.

 

 

 

Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company, paying the exercise price, and satisfying any applicable withholding
taxes.  No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this option, except as described in the
Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share will be adjusted pursuant to the Plan.

 

 

 

Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation, or certain change in
control transactions, then this option will be subject to the applicable
provisions of Article 9 of the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.  In the
event of any conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms and conditions of the Plan will
prevail.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option.  Any prior agreements, commitments or
negotiations concerning this option are superseded.  This Agreement may be
amended only by another written agreement between the parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5

--------------------------------------------------------------------------------


 

BOINGO WIRELESS, INC.
2011 EQUITY INCENTIVE PLAN
NOTICE OF STOCK UNIT AWARD

 

You have been granted stock units representing shares of common stock of Boingo
Wireless, Inc. (the “Company”) on the following terms:

 

Name of Recipient:

 

«Name»

 

 

 

Total Number of Stock Units Granted:

 

«TotalUnits»

 

 

 

Date of Grant:

 

«DateGrant»

 

 

 

Vesting Commencement Date:

 

«VestDay»

 

 

 

Vesting Schedule:

 

The first «CliffPercent»% of the stock units subject to this award will vest
when you complete «CliffPeriod» months of continuous “Service” (as defined in
the Plan) after the Vesting Commencement Date. Thereafter, an additional
«IncrementPercent»% of the stock units subject to this award will vest when you
complete each «IncrementPeriod»-month period of continuous Service.

 

You and the Company agree that these stock units are granted under and governed
by the terms and conditions of the 2011 Equity Incentive Plan (the “Plan”) and
the Stock Unit Agreement, both of which are attached to, and made a part of,
this document.

 

You further agree to accept by email all documents relating to the Plan or this
award (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements).  You also agree that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company.  If the Company posts these documents on
a website, it will notify you by email.

 

You further agree to comply with the Company’s Securities Trading Policy when
selling shares of the Company’s common stock.

 

 

RECIPIENT

 

BOINGO WIRELESS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

BOINGO WIRELESS, INC.
2011 EQUITY INCENTIVE PLAN

 

STOCK UNIT AGREEMENT

 

Grant of Units

 

Subject to all of the terms and conditions set forth in the Notice of Stock Unit
Award, this Agreement and the Plan, the Company has granted to you the number of
stock units set forth in the Notice of Stock Unit Award.

 

All capitalized terms used in this Agreement shall have the meanings assigned in
this Agreement, the Notice of Stock Unit Grant or the Plan.

 

 

 

Payment for Units

 

No payment is required for the stock units that you are receiving.

 

 

 

Vesting

 

The stock units vest in accordance with the vesting schedule set forth in the
Notice of Stock Unit Award.  No additional stock units vest after your Service
has terminated for any reason.

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your stock units will be
forfeited to the extent that they have not vested before the termination date
and do not vest as a result of the termination of your Service.  This means that
any stock units that have not vested under this Agreement will be cancelled
immediately.  You receive no payment for stock units that are forfeited.  The
Company determines when your Service terminates for this purpose.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy, or the terms
of your leave.  But your Service terminates when the approved leave ends, unless
you immediately return to active work.

 

 

 

 

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave.  If you commence working on
a part-time basis, the Company may adjust the vesting schedule so that the rate
of vesting is commensurate with your reduced work schedule. 

 

--------------------------------------------------------------------------------


 

Settlement of Units

 

Each stock unit will be settled on the first Permissible Trading Day that occurs
on or after the day when the stock unit vests.  However, each stock unit must be
settled not later than March 15th of the calendar year following the calendar
year in which the stock unit vests.

 

At the time of settlement, you will receive one share of the Company’s common
stock for each vested stock unit.  But the Company, at its sole discretion, may
substitute an equivalent amount of cash if the distribution of stock is not
reasonably practicable due to the requirements of applicable law.  The amount of
cash will be determined on the basis of the market value of the Company’s common
stock at the time of settlement.

 

No fractional shares will be issued upon settlement. 

 

 

 

“Permissible Trading Day”

 

“Permissible Trading Day” means a day that satisfies each of the following
requirements:

 

·    The Nasdaq Global Market is open for trading on that day;

 

·    You are permitted to sell shares of the Company’s common stock on that day
without incurring liability under Section 16(b) of the Securities Exchange Act
of 1934, as amended;

 

·    Either (a) you are not in possession of material non-public information
that would make it illegal for you to sell shares of the Company’s common stock
on that day under Rule 10b-5 of the Securities and Exchange Commission or
(b) Rule 10b5 1 of the Securities and Exchange Commission is applicable;

 

·    Under the Company’s Securities Trading Policy, you are permitted to sell
shares of the Company’s common stock on that day; and

 

·    You are not prohibited from selling shares of the Company’s common stock on
that day by a written agreement between you and the Company or a third party.

 

3

--------------------------------------------------------------------------------


 

Section 409A

 

This paragraph applies only if the Company determines that you are a “specified
employee,” as defined in the regulations under Code Section 409A at the time of
your “separation from service,” as defined in Treasury Regulation
Section 1.409A-1(h) and it is determined that settlement of these stock units is
not exempt from Code Section 409A.  If this paragraph applies, then any stock
units that otherwise would have been settled during the first six months
following your “separation from service” will instead be settled on the first
business day following the earlier of (i) the six-month anniversary of your
separation from service, or (ii) your death.

 

 

 

Nature of Units

 

Your stock units are mere bookkeeping entries.  They represent only the
Company’s unfunded and unsecured promise to issue shares of common stock (or
distribute cash) on a future date.  As a holder of stock units, you have no
rights other than the rights of a general creditor of the Company.

 

 

 

No Voting Rights or Dividends

 

Your stock units carry neither voting rights nor rights to cash dividends.  You
have no rights as a stockholder of the Company unless and until your stock units
are settled by issuing shares of the Company’s common stock.

 

 

 

Units Nontransferable

 

You may not sell, transfer, assign, pledge or otherwise dispose of any stock
units.  For instance, you may not use your stock units as security for a loan.

 

 

 

Beneficiary Designation

 

You may dispose of your stock units in a written beneficiary designation.  A
beneficiary designation must be filed with the Company on the proper form.  It
will be recognized only if it has been received at the Company’s headquarters
before your death.  If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
stock units that you hold at the time of your death.

 

4

--------------------------------------------------------------------------------


 

Withholding Taxes

 

No stock certificates or cash will be distributed to you unless you have made
arrangements satisfactory to the Company for the payment of any withholding
taxes that are due as a result of the vesting or settlement of stock units.  At
the discretion of the Company, these arrangements may include (a) payment in
cash, (b) payment from the proceeds of the sale of shares through a
Company-approved broker, (c) withholding shares of Company stock that otherwise
would be issued to you when the stock units are settled with a fair market value
no greater than the minimum amount required to be withheld by law,
(d) surrendering shares that you previously acquired with a fair market value no
greater than the minimum amount required to be withheld by law, or
(e) withholding cash from other compensation. The fair market value of withheld
or surrendered shares, determined as of the date when taxes otherwise would have
been withheld in cash, will be applied to the withholding taxes.

 

To the extent you fail to make satisfactory arrangements for the payment of any
required withholding taxes, you will permanently forfeit the applicable stock
units. 

 

 

 

Restrictions on Resale

 

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale.  This restriction will apply as long as your Service continues and for
such period of time after the termination of your Service as the Company may
specify.

 

 

 

Retention Rights

 

Your award or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity.  The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of your stock units will be adjusted accordingly, as the
Company may determine pursuant to the Plan.

 

 

 

Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation, or certain change in
control transactions, then your stock units will be subject to the applicable
provisions of Article 9 of the Plan, provided that any action taken must either
(a) preserve the exemption of your stock units from Section 409A of the Code or
(b) comply with Section 409A of the Code.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice-of-law provisions).

 

5

--------------------------------------------------------------------------------


 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.  In the
event of any conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms and conditions of the Plan will
prevail.

 

The Plan, this Agreement and the Notice of Stock Unit Award constitute the
entire understanding between you and the Company regarding this award.  Any
prior agreements, commitments or negotiations concerning this award are
superseded.  This Agreement may be amended only by another written agreement
between the parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

6

--------------------------------------------------------------------------------